Nichols, J.
The facts in this case are similar to the facts in the case of Centlivre Beverage Co. v. Ross (1919), 71 Ind. App. 343, 125 N. E. 220, and nothing can be gained by making a statement of them.
Appellant contends that because of the legislative change of §31 of the Workmen’s Compensation Act of 1915 (Acts 1915 p. 392, §80201 et seg. Burns’ Supp. 1918) separating the disfigure*705ment phrase therein from its environment, so that in §31 of Acts 1919 p. 158, it is independently specified, the Centlivre case is not in point. But an examination of the section constrains us to hold that there is no change in the meaning of the phrase that abrogates the force of said decision. On its authority the award is affirmed.